DETAILED OFFICE ACTION
Applicability of AIA  or Pre-AIA  Provisions
00.	This application, filed on or after March 16, 2013, is being examined under the first inventor to file [hereinafter "FITF"] provisions of the AIA . 
If, however, this application's status as subject to FITF provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
Applicant's Election
01.	Responding to the 3/26/2021 "Restriction Requirement," the 5/24/2021 Response [hereinafter "5/24 Response"] elects, without traverse, Species A1B2 (directed to FIGs. 1B and 2B) for prosecution on the merits. 
The Response identifies claims 1-8, 10-17, and 21-24 as reading on the elected Species/invention. 
The 3/26/2021 Restriction Requirement is proper, it is maintained, and it is now made Final.
Prior Art Rejections of the Claims
02.	The following is a quotation of the relevant paragraph(s) of 35 U.S.C. § 102, providing the legal bases for the anticipation rejection(s) in this Office Action:
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless—

(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 
(b) EXCEPTIONS.— 
(1) DISCLOSURES MADE 1 YEAR OR LESS BEFORE THE EFFECTIVE FILING DATE OF THE CLAIMED INVENTION.—A disclosure made 1 year or less before the effective filing date of a claimed invention shall not be prior art to the claimed invention under subsection (a)(1) if—
(A) the disclosure was made by the inventor or joint inventor or by another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or
(B) the subject matter disclosed had, before such disclosure, been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor.
(2) DISCLOSURES APPEARING IN APPLICATIONS AND PATENTS.—A disclosure shall not be prior art to a claimed invention under subsection (a)(2) if—

(B) the subject matter disclosed had, before such subject matter was effectively filed under subsection (a)(2), been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or
(C) the subject matter disclosed and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person. 
03.	The following is a quotation of 35 U.S.C. § 103, providing the legal basis for the obviousness rejection(s) in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
04.	Claims 1-4, 7, 8, 10, 11, 13-17, 22-24 are rejected under 35 U.S.C. § 102(a)(1) as being clearly anticipated by Pre-Grant Publication [hereinafter "PGPub"] US 2018/0166405 of a U.S. patent application for inventor "Chiang." 
With respect to features recited in claims 1, Chiang describes (see, for example, FIG. 2 and the text describing it), A semiconductor device package, 
With respect to features recited in claims 2, Chiang describes the first and second portions of the pillar having coplanar surfaces.
With respect to features recited in claim 3, Chiang describes the RDL 112 as recited in claim 3. 
With respect to claims 4, Chiang describes the conductive pillar is electrically connected to the antenna structure. 
With respect to claims 7, Chiang describes the antenna structure comprises an antenna element substantially aligned with the conductive pillar, and a width of the antenna element is greater than a width of the conductive pillar. 
With respect to claims 8, Chiang describes a protective layer (passivation layer 102) disposed on the antenna structure. 
With respect to claims 10, Chiang describes a conductive terminal (e.g., layer 112) disposed on the semiconductor device and having a first surface, wherein the conductive pillar having a second surface (surface just above layer 110, e.g.,) and wherein the first surface and the second surface are substantially at the same elevation.  
With respect to claims 11, see, e.g., Chiang [0040]. 
With respect to claims 13, absent more, Chiang describes the first surface of the conductive pillar and the first surface of the dielectric layer are discontinuous.
With respect to claims 14, Chiang describes the lateral surfaces of layers 108 and 124 being coplanar. 
With respect to claims 15, Chiang describes the RDL 112. 
With respect to claims 16, Chiang describes the encapsulant has a first surface facing away from the dielectric layer and the conductive pillar has a second surface facing away from the dielectric layer, and the first surface and the second surface are substantially coplanar.
With respect to claims 17, 23, and 24, Chiang describes the pillar including solder—see, for example, [0027]—and therefore also reading on both claims 17 and 23, wherein covering is read to have a scope including touching—and describes the intermetallic layer 112.. 
With respect to claims 22, Chiang describes the conductive pillar is configured to transmit a signal between the antenna structure and the semiconductor device.
05.	Claims 5, 6, 12, and 21 are rejected under 35 U.S.C. § 103 as being unpatentable over Chiang further in view of what is well known in the art. PGPUBs US 2008/0165011 to Staff; 2009/0309227 to King; and 2018/0158787 to Chang are provided as evidence.
The features recited in claims 5 (and 21; the seed layer), 6 (plural antenna elements), and 12 (the CTE of 108 being lower than the CTE of 124) are features well known in the art as being suitable and beneficial, by which teachings a person of ordinary skill in the art would have been motivated to modify the teachings of Chiang, as well known and motivated to modify, in the art. 

With respect to claim 6, see, e.g., Chang, [0034] and claim 9, as evidence the prior art well recognizes the suitability of using plural antenna elements embedded in dielectric layer as forming the antenna. 
With respect to claim 12, see, e.g., Staff [0011] and [0050] teaching the suitability of making the antenna dielectric layer have very low thermal expansion coefficient to improve range. 
According to well-established patent law precedents (See, e.g., M.P.E.P. § 2144.07), therefore, it would have been obvious to a person having an ordinary skill in the art [hereinafter PHAOSITA], before the effective filing date of this application, to have used or modified Chiang based on the well known prior art teaching of suitability/benefit of the feature described in each of claims 5 (and 21), 6, and 12, as taught by King, Chang, and Staff, respectively. 
CONCLUSION 
06.	A shortened statutory period for reply to this Office Action is set to expire THREE MONTHS from the mailing date of this Office Action. 
Extension of this time period may be granted under 37 CFR 1.136(a). The maximum period for reply, however, is SIX MONTHS from the mailing date of this Office Action.
Any inquiry concerning this communication, or earlier communication(s) on this application, should be directed to Primary Examiner Hrayr A. Sayadian, who can be reached at (571) 272-7779, on Monday through Friday, 0730 – 1600 EDT/EST, whichever time zone is in effect at time of call.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available only through Private PAIR. For more information about the PAIR system, see http://pair-direct.uspto.gov. The Electronic Business Center (EBC) at (866) 217-9197 (toll-free) may answer questions on how to access the Private PAIR system.
/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814